        Case 1:19-cr-10080-NMG Document 2252 Filed 09/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

         v.
                                                      Cr. No. 19-10080-NMG
 GREGORY COLBURN, et al.,

         Defendants.

  DEFENDANT GAMAL ABDELAZIZ’S MOTION FOR LIMITING INSTRUCTION


       Defendant Gamal Abdelaziz respectfully moves this Court to provide the jury with a

limiting instruction regarding the alleged personal payments to Donna Heinel, including the

invoice Ms. Heinel allegedly drafted stating that the $20,000 was in partial payment for services

rendered regarding Sabrina Abdelaziz (Proposed Exhibit 596A). The government has admitted

in its opening (and elsewhere) that Mr. Abdelaziz was not aware of any personal payments to

Ms. Heinel. See Trial Day 1 (Sept. 17, 2021) Tr. at 34:25-35:4 (“Again, Singer did not let the

parents in on this part of the scheme, but whether the money went to the insider’s pocket or to

their program, the important point is what the money was for, what it was intended to do.”).

Indeed, Sabrina Abdelaziz was provisionally admitted to USC in October 2017, and Mr.

Abdelaziz made his donation in March 2018. Ms. Heinel allegedly didn’t start accepting

personal payments until July 2018. The risk of juror confusion and transference of guilt is very

high. See Fed. R. Evid. 403; United States v. Bain, 874 F.3d 1, 27 (1st Cir. 2017) (“When

assessing the probative value of evidence under Rule 403, a court must consider both whether the

evidence was offered to prove an issue that was in genuine dispute, and whether the evidentiary

point could have been made with other evidence that did not present a risk of unfair prejudice.”).

For that reason, when the undersigned moved to strike part of the indictment regarding the
            Case 1:19-cr-10080-NMG Document 2252 Filed 09/21/21 Page 2 of 3




alleged personal payments to Ms. Heinel, the Court stated that it would entertain a limiting

instruction at the appropriate time. See Dkt. 1430 at 4 (the Court stating “Although the

government does not allege that the defendants knew that Singer agreed to pay Heinel $20,000

per month, such evidence is relevant to explain the full extent of the conspiracy and to show

what happened to the money paid by the parents. Whether that evidence should be admitted

at trial only in conjunction with a limiting instruction to the jury is, however, a question for

another day.”) (emphasis added). Now is time for the limiting instruction. Defendants propose

the instruction should state:

           The jury is reminded that proof that a defendant willfully joined a conspiracy must
           be based upon evidence of each defendant’s own words and/or actions. 1 The
           government has stated that Defendant Abdelaziz did not know about the alleged
           personal payments to Ms. Heinel or the invoice. In determining Mr. Abdelaziz’s
           intent, you are instructed to disregard the personal payments to Ms. Heinel and the
           invoice. Such evidence is only relevant to the nature, scope, and operation of the
           alleged conspiracy.


    Dated: September 21, 2021                               Respectfully submitted,

                                                            GAMAL ABDELAZIZ

                                                            By his attorneys,

                                                            /s/ Brian T. Kelly
                                                            Brian T. Kelly (BBO # 549566)
                                                            Joshua C. Sharp (BBO # 681439)
                                                            Lauren a. Maynard (BBO # 698742)
                                                            NIXON PEABODY LLP
                                                            53 State Street
                                                            Boston, MA 02109
                                                            (617) 345-1000
                                                            bkelly@nixonpeabody.com
                                                            jsharp@nixonpeabody.com
                                                            lmaynard@nixonpeabody.com

                                                            Robert Sheketoff (BBO # 457340)

1
    United States v. Cintolo, 818 F.2d 980, 1003 (1st Cir.1987)

                                                            2
       Case 1:19-cr-10080-NMG Document 2252 Filed 09/21/21 Page 3 of 3




                                               One McKinley Square
                                               Boston, MA 02109
                                               617-367-3449



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on September 21,
2021, and thereby delivered by electronic means to all registered participants as identified on
the Notice of Electronic Filing.

                                                           /s/ Joshua C. Sharp
                                                           Joshua C. Sharp




                                               3
